

116 HR 6619 IH: Restore America’s Main Street Act
U.S. House of Representatives
2020-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6619IN THE HOUSE OF REPRESENTATIVESApril 24, 2020Ms. Dean (for herself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide advance tax refunds to small businesses, and for other purposes.1.Short titleThis Act may be cited as the Restore America’s Main Street Act. 2.Small business rebate(a)In generalSubchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after section 6428 the following new section:6428A.Small Business Rebate(a)Allowance of credit(1)In generalIn the case of a qualifying business, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year beginning in 2020 an amount equal to the lesser of—(A)30 percent of qualified gross receipts of such qualifying business for the first taxable year beginning in 2019, or(B)$120,000.(2)Special ruleIn the case of—(A)a qualifying business which did not file a tax return for the taxable year described in paragraph (1)(A), or(B)a sole proprietorship for which gross receipts were not reported on a return of tax for such taxable year,such paragraph shall be applied by substituting 2018 for 2019. (3)Qualified gross receiptsFor purposes of paragraph (1)(A), the term qualified gross receipts means gross receipts of the qualifying business which are effectively connected with the conduct of a trade or business within the United States (within the meaning of section 864(c), determined by substituting qualifying business for nonresident alien individual or a foreign corporation or for foreign corporation each place it appears) for the applicable taxable year under paragraph (1)(A), as reported by the taxpayer on—(A)in the case of a qualifying business which is a partnership, the return required to be filed under section 6031,(B)in the case of a qualifying business which is an S corporation, the return required to be filed under section 6037, and(C)in the case of any other qualifying business, the return of tax for the taxable year.(b)Qualifying business(1)In generalFor purposes of this section, the term qualifying business means any person which—(A)meets the gross receipts test of subsection (c) of section 448 for the applicable taxable year under subsection (a)(1)(A), except that subsection (c) of section 448 shall be applied—(i)without regard to paragraph (4) of such subsection, and(ii)by substituting $1,500,000 for $25,000,000, and(B)with respect to the preceding calendar year, employed an average of not greater than 50 full-time employees (as such term is defined in paragraph (4) of section 4980H(c)) on business days during such calendar year.(2)Special ruleFor purposes of paragraph (1)(A), in the case of any taxpayer which is not a corporation or a partnership, the gross receipts test of section 448(c) shall be applied in the same manner as if such taxpayer were a corporation or partnership.(3)Full-time equivalentsFor purposes of paragraph (1)(B), the number of full-time employees shall be determined pursuant to rules similar to the rules described in paragraph (2)(E) of section 4980H(c).(4)Aggregation rulesAll persons treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a single person for purposes of paragraph (1)(B).(5)Qualified organizations(A)Inclusion as qualifying business(i)In generalFor purposes of this section, the term qualifying business shall include any qualified organization.(ii)DefinitionFor purposes of this paragraph, the term qualified organization means an organization which—(I)is described in section 501(c)(3) and exempt from tax under section 501(a),(II)is described in section 170(b)(1)(A),(III)is not described in section 509(a)(3), and(IV)satisfies the requirements under subparagraphs (A) and (B) of paragraph (1).(B)Qualified gross receipts(i)In generalFor purposes of subsection (a)(1)(A), in the case of a qualified organization, the term qualified gross receipts means gross receipts of the organization for the taxable year described in such subsection.(ii)Special ruleIn the case of a qualified organization which did not file a tax return for the taxable year described in subsection (a)(1)(A), such subsection shall be applied by substituting 2018 for 2019.(iii)Organization exempt from filing(I)In generalIn the case of an organization which is exempt from filing a return pursuant to section 6033(a) or which is not required to include in such return the information necessary to determine the amount of the credit allowed under this section, such organization may submit to the Secretary (in such form and manner as is deemed appropriate by the Secretary) any information required for purposes of determining—(aa)whether such organization satisfies the requirements under subparagraphs (A) and (B) of paragraph (1), and(bb)the amount of the credit allowed under subsection (a)(1).(II)Publicity of informationFor purposes of section 6104, any information submitted by an organization under subclause (I) shall be deemed to be information required to be furnished by such organization pursuant to section 6033.(c)Treatment of creditThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1.(d)Coordination with advance refunds of creditThe amount of credit which would (but for this subsection) be allowable under this section shall be reduced (but not below zero) by the aggregate refunds and credits made or allowed to the taxpayer under subsection (e). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1).(e)Advance refunds and credits(1)In generalAny person which was a qualifying business for such person’s last taxable year ending before January 1, 2020, shall be treated as having made a payment against the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount for such taxable year, regardless of whether such tax would have been imposed on such person.(2)Advance refund amountFor purposes of paragraph (1), the advance refund amount is the amount that would have been allowed as a credit under this section for such taxable year if this section (other than subsection (d) and this subsection) had applied to such taxable year.(3)Timing of paymentsThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this section as rapidly as possible. No refund or credit shall be made or allowed under this subsection after December 31, 2020.(4)No interestNo interest shall be allowed on any overpayment attributable to this section..(b)Conforming amendments(1)Definition of deficiencySection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and 36B, 168(k)(4) and inserting 36B, and 6428A.(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting “6428A,” after “54B(h),”.(3)The table of sections for subchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6428 the following:Sec. 6428A. Small business rebate..